Citation Nr: 1828703	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lumbar spine disability, to include degenerative disc disease, spondylosis, stenosis, and disc bulge, with associated radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1968, with subsequent National Guard service. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO denied the Veteran's claim for service connection for degenerative disc disease of the lumbar spine with bilateral radiculopathy of the lower extremities. The Veteran filed a notice of disagreement (NOD) in November 2010. A statement of the case (SOC) was issued in November 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In December 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

In May 2017, the Board expanded the claim on appeal to encompass various lumbar spine diagnoses (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2017 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the Board's May 2017 remand, the Veteran underwent a VA examination in August 2017.  In an opinion provided in September 2017, the examiner opined that the Veteran's "back condition" is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service.  The examiner explained that while documentation shows September 1970 National Guard records reflecting Veteran complained of back pain four to five years prior, this reference by the Veteran would put the complaints of back pain starting from 1965-1966 and the Veteran's actual service time was from 1967-1968.  The examiner stated there is no documentation of record showing a back condition during service and the separation exam is silent for any back condition and treatment dates for a back condition started from 2007-2017.

The Board find that the opinion provided is flawed, as it is predicated on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Here, the September 1970 National Guard record notes the Veteran reported back pain three to four years prior, rather than four to five years as noted by the August 2017 VA examiner, which dates to 1966 and 1967.  Here, the Veteran was on active duty in 1967. 

In addition, the VA examiner appears to have relied largely on the lack of documented complaints, diagnosis, and treatment in service, without specifically addressing the Veteran's assertions as to experiencing back problems in service, as noted and requested in the May 2017 Board remand.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner relied on the lack of evidence in service treatment records to provide negative opinion).  See also Stegall v. West, 11 Vet. App. 268 (1998).  The examiner also failed to provide an opinion addressing each diagnosed disability, as requested.

As such, the Board finds that the September 2017 VA examination report---specifically, the opinion expressed therein-is inadequate to resolve the claim for service connection. Notably, with respect to the VA opinion obtained, once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, on remand, the AOJ should arrange to obtain an addendum medical opinion from the August 2017 VA examiner, or, if necessary, from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

Regarding his National Guard records, in the May 2017 Board remand, the Board specifically requested that the AOJ contact the St. Louis Human Resource Command and/or any other appropriate entity(ies)  to attempt to locate the Veteran's records, based on the May 2012 response from the Illinois National Guard indicating that the Veteran's treatment records were not in its possession, but that all treatment records were located at the St. Louis Human Resource Command.  However, it appears that the AOJ did not attempt to request records from that department, but rather requested records from the U.S. Army Human Resources Command in Fort Knox, Kentucky.  In a July 2017 letter, that department explained that the Veteran's Illinois National Guard records were not available at the command, but that they may be requested from the National Personnel Records Center in St. Louis.  The AOJ again requested records from the National Personnel Records Center, however, incomplete National Guard records that were previously associated with the record were again associated with the record, as noted in the May 2017 Board remand. Thus, the AOJ should contact the St. Louis Human Resource Command or any other appropriate entity to attempt to locate these treatment records.  

As for VA records, the claims file reflects that records from the Loma Linda VA Medical Center (VAMC) and Palm Desert CBOC were last requested in June 2017, however, more recent records may exist.  Hence, the AOJ should obtain all records of VA evaluation and/or treatment of the Veteran since June 2017.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying hat VA may make a decision on a claim before the expiration of the one-year notice period). 

Regarding private treatment records, pursuant to the May 2017 Board remand, in June 2017, the AOJ sent the Veteran an authorization form to obtain treatment records related to his back disability from Kaiser Permanente; however, the Veteran did not respond.  The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1)  (2012); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the St. Louis Human Resource Command and/or any other appropriate entity(ies) to obtain and associate with the claims file any of the Veteran's outstanding Illinois National Guard records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If it is determined that such records do not exist, render a formal finding of unavailability.  

2.  Obtain from the Loma Linda VAMC and Palm Dessert CBOC all outstanding records of evaluation and/or treatment of the Veteran since June 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, appropriate authorization to enable VA to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include private treatment records from Kaiser Permanente.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the August 2017 VA examiner to review the claims file and provide an addendum opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician.  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager) to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed lumbar spine disability-to include degenerative disc disease, spondylosis, stenosis, and disc bulge-currently present or deemed validly present at any time pertinent to the June 2010 claim for service connection (even if now asymptomatic or resolved.     

Then, with respect to each such diagnosed back disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to include injury therein. 

The physician should also clearly indicate whether the Veteran has radiculopathy as a manifestation of  diagnosed back disability(ies); and, if so, which one(s). 

In rendering each requested opinion, the physician must consider and discuss all pertinent in-and post-service medical and other objective evidence-to include the September 1970 National Guard treatment records reflecting the Veteran's report of back pain three (1967) to four years (1966) prior and that he was told that he had a slipped disk and an x-ray reflecting narrowing space of L5-S1.    

The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertion that his pain began after engaging in heavy lifting in service, and as to continuity and self-treatment of back symptoms since service.  

In this regard, the physician is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority.

8.  If  the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




